Citation Nr: 0019421	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  96-24 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an effective date prior to November 1, 
1997, for the award of a total rating based upon individual 
unemployability due to a service-connected disability.

2. Entitlement to an increased evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.  In a rating decision, 
dated in February 1995, the appellant was awarded a temporary 
total disability rating based on a period of hospitalization 
(from October 25, 1994 to January 19, 1995), which exceeded 
21 days in length.  See 38 C.F.R. § 4.29 (1999).  By that 
same rating decision, and upon the termination of the 
temporary total disability rating, the RO restored the 30 
percent evaluation for PTSD.  Thereafter, the appellant 
perfected a formal administrative appeal challenging the 
assignment of the 30 percent evaluation.

By a separate rating action, dated in July 1998, the 
appellant was awarded an increased evaluation for his 
service-connected PTSD to 70 percent disabling, and was 
awarded a total rating based on individual unemployability, 
with November 1, 1997 assigned as the effective date for the 
total rating.  Following notification of his appellate 
rights, the appellant also perfected a formal administrative 
appeal challenging the assignment of the November 1, 1997 
effective date.

With respect to the increased evaluation for the service-
connected PTSD, awarded during the pendency of the appeal, 
the United States Court of Appeals for Veterans Claims (the 
Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to a RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.

Finally, the Board notes that in a September 1993 Statement 
of the Case (SOC), the issues addressed included entitlement 
to service connection for a back impairment and entitlement 
to service connection for a fractured collarbone.  While the 
appellant filed a generic substantive appeal (VA Form 9), it 
is not clear whether the appellant has initiated an appeal of 
these issues by filing a notice of disagreement.  In this 
context, a review of the claims file reflects that on May 21, 
1993, a letter was received from the AMVETS disagreeing with 
the decision to deny service connection for a fracture of the 
collarbone and for a back impairment.  However, the 
information of record does not contain a properly executed 
power of attorney (VA Form 21-22 or 22a), which designated 
the AMVETS as the appellant's representative, with respect to 
the back and collarbone claims under 38 C.F.R. § 20.604 
(1999).  As it unclear whether the AMVETS was authorized to 
file a notice of disagreement on behalf of the appellant in 
May 1993, this matter is referred to the RO for 
clarification.  See 38 C.F.R. § 20.301 (1999).  

Accordingly, the Board's appellate consideration will be 
limited to the issues listed on the cover page of this 
decision.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the appellant 
worked from January 1995 to August 1995 at a Lincoln Mercury 
dealership, from August 1995 to April 1996 at the Casey Luna 
dealership, and from April 1996 to November 1997 at the 
Perfection Honda.  

2.  The evidence of record demonstrates that the earliest 
date on which it is factually ascertainable that the 
appellant was unable to secure or follow substantially 
gainful employment due to his service-connected PTSD is 
November 1, 1997.  

3.  The evidence of record demonstrates that the appellant's 
clinical signs and manifestations of his service-connected 
PTSD are productive of total occupational and social 
impairment, result in virtual isolation in the community, and 
currently render the appellant unemployable.

4.  Neither the old nor the new regulations governing the 
rating of mental disorders, effective November 7, 1996, are 
more favorable to the appellant.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
November 1, 1997, for the award of a total disability rating 
based on individual unemployability are not met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.16 (1996 & 
1999).

2.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.3, 4.132 Diagnostic Code 9411 
(1996 & 1999), and as amended by 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

3.  Changes made to the schedular criteria for evaluating 
mental disorders are neither more or less beneficial to the 
appellant's claim for an increased rating for PTSD.  
38 C.F.R. § 4.130 (1999); Karnas v. Derwinski, 1 Vet. App. 
308 (1991); VAOGCPREC 3-2000 (April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims for an earlier 
effective date for the award of a total rating for 
compensation purposes based on individual unemployability, 
and for an increased evaluation for PTSD are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that he has presented claims which are plausible.  
See Murphy v. Derwinksi, 1 Vet. App. 629 (1992).  The Board 
also satisfied that all relevant evidence is of record and 
that no further assistance to the appellant is required to 
comply with the VA's duty to assist as mandated by 
38 U.S.C.A. § 5107(a).


I.  Factual Background

A correspondence from M.L.S., M.S.N., Satellite Coordinator 
at the Vet Center in Santa Fe, New Mexico, dated in April 
1993, shows that at that time, Ms. S. indicated that the 
appellant had been receiving counseling at the Vet Center 
since November 1992.  Ms. S. stated that the appellant had 
been diagnosed with PTSD and had been receiving both group 
and individual treatment on an as needed basis.  Ms. S. also 
submitted the appellant's intake assessment, dated in 
November 1992.  The intake assessment reflects that at that 
time, the appellant noted that he was a Vietnam combat 
veteran.  According to the appellant, his current PTSD 
symptoms included sleep disturbance, flashbacks, intrusive 
thoughts, survivor's guilt, difficulty concentrating, and an 
exaggerated startled response.  The appellant reported that 
he was married to his second wife and that they had one 
child.  He revealed that since his return from Vietnam, he 
had had difficulty keeping jobs due to "conflicts with [his] 
bosses."  The appellant stated that he had held 10 to 15 
jobs since his discharge, and that he worked best by himself.  
According to the appellant, for the past several years, he 
had been self-employed performing odd jobs in construction 
and carpentry.   

A Psychological Testing Report, dated in October 1993, shows 
that at that time, the appellant underwent a psychiatric 
evaluation at the request of his Vet counselor.  According to 
the Report, the appellant stated that following his return 
from Vietnam, he became a loner and was socially isolated.  
The appellant indicated that at present, he had extreme 
problems with his temper.  He revealed that he had a 
tremendous amount of anger that was elicited by even small 
things.  According to the appellant, he had nightmares about 
his Vietnam experience and many of his nightmares had combat 
themes.  The appellant stated that he would go into the 
forest around his house all of the time, but that he would 
never spend the night there because of his Vietnam memories.  
He noted that he would find himself in the forest hiding from 
hikers, with his heart pounding as though he was still in 
Vietnam.  The appellant noted that he had been attending 
group counseling at the Vet Center and that as a result, he 
was extending himself more in social situations.  He reported 
that he was married to his second wife and that he was self-
employed as a carpenter and remodeler.  The appellant 
revealed that he liked to work without a crew because of his 
severe problems with getting along with people.  

Upon mental status evaluation, it was noted that the 
appellant took the MMPI-2 test as part of the evaluation.  
The examining psychologist stated that the appellant's  
testing results confirmed his PTSD diagnosis.  According to 
the examiner, the testing also reflected that the appellant 
was an angry, alienated man who was paranoid, hyper-
sensitive, and hyper-vigilant.  The testing further showed 
that the appellant was socially quite introverted and 
withdrawn, consistent with the isolated lifestyle he had 
described.  The appellant's highest score was in the area of 
anger.  The examiner noted that there were many occasions 
when the above problems interfered with the appellant's 
ability to work in an average job situation.  The diagnoses 
included the following: (Axis I) PTSD, chronic, severe, 
secondary to Vietnam, (Axis IV) severity of psychosocial 
stressors-severe, and (Axis V) global assessment of 
functioning (GAF) score of 50.  

In December 1993, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that after his 
discharge, he attempted to continue his schooling, but was 
unsuccessful because he had trouble concentrating and getting 
along with the other students.  The appellant indicated that 
he also had problems with anyone in a position of authority, 
thereby causing problems in his vocational efforts.  He noted 
that he was able to work in carpentry and did best when he 
could work alone. According to the appellant, he had 
difficulty keeping jobs because of his problems with 
authority.  The appellant reported that at present, he had 
difficulty concentrating and also had considerable problems 
with depression, crying, and with any situation in which he 
was around other people.  He stated that he could not use 
public transportation and found that any time he was around 
other people, he felt quite anxious and had to get out of 
that situation.  According to the appellant, he lost his 
temper easily and was prone to getting into arguments.  The 
appellant noted that in earlier times, he would get into 
fights.  

In the appellant's December 1993 VA evaluation, the appellant 
indicated that his sleep was sporadic and intermittent, and 
that he would wake up early so that he could check the house 
to make sure the situation was secure.  He reported that he 
was extremely sensitive to noise and any unusual noise would 
wake him up.  The appellant stated that he had weapons in his 
home, including one by his bed.  According to the appellant, 
although he was not suicidal, he did not feel that life was 
worth living.  The appellant indicated that he cried on a 
daily basis and thought of friends who had died in Vietnam.  
He noted that he was overly sensitive to routine daily 
situations and was prone to lose his temper.  According to 
the appellant, there was a recent occasion when he lost his 
temper with his representative and there was some physical 
exchange.  

Upon mental status evaluation, the examiner stated that the 
appellant did not report any hallucinations and there was no 
evidence that he suffered from any delusions.  The examiner 
indicated that the appellant was involved in a considerable 
amount of combat and currently had difficulty falling and 
staying asleep, was irritable and hyper-vigilant at night, 
and had outbursts of anger, difficulty concentrating, and an 
exaggerated startle response.  According to the examiner, the 
appellant had constant daily rumination over the events of 
Vietnam and had, in the past, engaged in efforts to avoid 
activities and situations that recalled recollections of his 
Vietnam experience.  The appellant had been quite isolated 
and had markedly diminished interest in social activities, to 
the point where it was significantly interfering with his 
marriage.  The diagnoses included the following: (Axis I) 
PTSD, chronic, with significant depressive features, (Axis 
IV) stressors, extreme, relating to his military combat 
experience, and (Axis V) highest level of function appeared 
to have been, in the past year, somewhere around the 50 
percent range.  

In a January 1994 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
PTSD.  At that time, the RO evaluated the appellant's 
service-connected PTSD as 30 percent disabling under 
Diagnostic Code 9411, effective from November 4, 1992.  

A VA Discharge Summary shows that the appellant was 
hospitalized from October 25, 1994 to January 19, 1995.  Upon 
admission, it was noted that the appellant had been 
struggling with his PTSD and that his family had urged him to 
seek help.  It was further noted that the appellant was 
employed part-time and that his civilian occupation was as a 
carpenter.  He was diagnosed with the following: (Axis I) 
PTSD, (Axis IV) catastrophic, exposure to war, and (Axis V) 
GAF score of 40.  According to the Summary, the appellant 
stated that excessive anger and trouble getting along with 
people were some of his major problems.  He indicated that he 
had had a few violent outbursts or violent episodes in the 
past, such as when he slapped his wife's boss last year over 
an argument.  According to the appellant, he also had 
nightmares and intrusive recollections of his Vietnam combat 
situations.  The appellant noted that he used to wake up 
three to four times a night, but that he currently slept 
somewhat better because he was taking medication.  He 
reported that he had occasional flashbacks and extreme 
sensitivity to sounds like helicopters.  According to the 
appellant, his anxiety and hyperarousal had also been 
pronounced.  The Summary reflects that during the appellant's 
hospitalization, he attended all treatment activities with 
enthusiasm.  The appellant also complained of depression and 
increased PTSD symptoms during the program.  Upon his 
discharge, it was noted that the appellant was deemed to be 
unemployable.  

In a February 1995 rating action, the RO granted the 
appellant a temporary total (100 percent) rating under 
38 C.F.R. § 4.29, effective October 25, 1994, for the 
appellant's period of hospitalization from October 25, 1994 
to January 19, 1995.  The RO further indicated that from 
February 1, 1995, the appellant's permanent 30 percent 
disabling rating under Diagnostic Code 9411 would be 
reinstated.  In addition, the RO denied the inferred issue of 
entitlement to a total disability rating based on individual 
unemployability due to the appellant's service-connected 
PTSD.  The RO stated that although the recent VA Discharge 
Summary reflected that the appellant was "deemed 
unemployable," the evidence of record showed that the 
appellant was working part-time as a carpenter.  

A medical statement from J.M.C., M.D. Director of the PTSD 
Program at the VA Medical Center (VAMC) in Albuquerque, dated 
in October 1994, shows that at that time, Dr. C. stated that 
the appellant had been diagnosed with PTSD.  Dr. C. indicated 
that from June 20, 1994 to August 5, 1994, the appellant had 
participated in a research project for the treatment of PTSD 
with Fluvoxamine, a study drug.  

In March 1997, a VA social and industrial survey was 
conducted.  At that time, the appellant stated that he was 
divorced from his second wife since 1995 and currently lived 
alone.  The appellant reported that he had one son and that 
he was in contact with him.  He revealed that following his 
discharge, he attended collage and worked at Avis Rent-A-Car.  
The appellant indicated that from 1971 to 1979, he worked at 
the Fremont Hotel, first as a bellboy and then as a doorman.  
According to the appellant, from 1979 to 1993, he was self-
employed as a contractor.  He reported that in April 1995, he 
moved into car sales and worked at Rich Ford for 
approximately six months.  The appellant stated that he then 
worked for Albuquerque Lincoln Mercury for approximately 
three months, and that he quit because he could not get along 
with the manager.  He then obtained a job with Casey Luna Car 
Sales where he worked for six months and quit once again 
because he could not get along with management.  According to 
the appellant, since March 1996, he had been working at 
Perfection Honda.  The examiner noted that he had contacted 
the appellant's current employer, Mr. S., and that according 
to Mr. S., the appellant avoided authority figures and he 
only communicated when it was necessary.  Mr. S. indicated 
that the appellant was guarded and did not let anyone get 
close to him.  According to Mr. S., the appellant was a very 
intense person, but was a good employee and a good person.  

In the appellant's March 1997 VA social and industrial 
survey, in regards to an assessment, the examiner stated that 
during the interview, the appellant was very intense and his 
responses were short and direct.  The examiner indicated that 
the appellant presented himself as a person who needed to be 
in control of the interaction within the relationship.  
According to the examiner, the appellant was very isolated.  

In March 1997, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that he had problems 
relating to people.  The appellant indicated that he took 
Sertraline daily, and that he underwent PTSD counseling every 
other month.  He noted that he had to take medication in 
order to fall asleep, and that he had nightmares almost 
nightly.  According to the appellant, the content of his 
nightmares involved reliving actual experiences in Vietnam.  
The appellant denied crying episodes, but he stated that he 
had difficulty concentrating.  He indicated that he avoided 
media information about war or Vietnam, and that if he heard 
helicopter blades, he had vivid unpleasant recollections of 
experiences in Vietnam.  According to the appellant, he had 
an exaggerated startle response.  The appellant reported that 
he was currently working as a salesman at Perfection Honda 
Used Cars, and that he worked 40 hours or more, averaging 
approximately $800 dollars a month.  He noted that he did not 
like his job and that he it was hard to get along with the 
people.  

Upon mental status evaluation, the appellant's mood was 
depressed and his affect was constricted.  Thoughts 
progressed in a logical and coherent manner.  There was no 
evidence of hallucinations, delusions, paranoid ideations, or 
feelings of depersonalization.  The appellant denied any 
suicide attempts.  He also acknowledged a history of violence 
and noted that one week ago, he grabbed a stranger and 
slammed him against the wall.  Apparently, the stranger had 
said something to the appellant which he did not like.  The 
appellant noted that the worst violence he had participated 
in involved fist fights.  The diagnoses included the 
following: (Axis I) PTSD, (Axis IV) psychosocial and 
environmental stressors, traumatic wartime experiences during 
the Vietnam War, and (Axis V) GAF score of 50, serious 
impairment, primarily in social relations.  The examiner 
stated that the appellant's PTSD did not prevent him from 
working, as evidenced by the fact that he was working at a 
job and was able to support himself by that employment.  

In April 1998, the appellant submitted VA Form 21-8940, 
Veteran's Application For Increased Compensation Based On 
Unemployability.  At that time, he stated that he had worked 
in sales at a Lincoln Mercury dealership from January 1995 to 
August 1995.  The appellant indicated that during that period 
of time, he worked for 50 hours per week and that he had lost 
two weeks of time due to his service-connected PTSD.  He 
noted that his highest gross earnings per month was $1900 
dollars.  The appellant also reported that he had worked in 
sales at the Casey Luna dealership from August 1995 to April 
1996.  He revealed that during that period of time, he worked 
50 hours per week and that he had lost two weeks of time due 
to his service-connected PTSD.  According to the appellant, 
his highest gross earnings per month was $1750 dollars.  The 
appellant further noted that from April 1996 to November 
1997, he worked in sales at Perfection Honda.  He stated that 
he worked 50 hours per week, and that he had lost one month 
of time due to his service-connected PTSD.  According to the 
appellant, his highest gross earnings per month was $3750 
dollars.  The appellant reported that he had last worked on 
November 1, 1997.  

In April 1998, the appellant underwent a VA psychiatric 
evaluation.  At that time, the appellant stated that in 
November 1997, he was fired from his job at Perfection Honda.  
The appellant indicated that he was having serious 
interpersonal problems with co-workers and customers and that 
a fight with a supervisor precipitated his being fired from 
his job.  According to the appellant, his problems, including 
irritability and getting violent toward co-workers and other 
people, prevented him from maintaining employment.  The 
appellant reported that he had daily flashbacks and intrusive 
memories of his combat experiences.  He further complained of 
an inability to fall and stay asleep, with nightly nightmares 
regarding his combat experiences.  The appellant also 
reported hyperarousal and that he was extremely anxious and 
unable to concentrate, remember things correctly, or perform 
any task at work.  According to the appellant, during the 
past six months, he had mostly secluded himself in his 
apartment.  The appellant stated that one week ago, he was in 
a grocery store when he became angry at someone that "tested 
him," and he assaulted that person.  

Upon mental status evaluation, the examiner noted that the 
appellant seemed very distressed and anxious.  According to 
the examiner, the appellant was agitated, looked very 
disheveled, had a very strong smell, was unkempt, and had a 
constant fidgeting and hyperaroused look.  The examiner 
indicated that the appellant was wearing dark glasses and 
avoided looking at him during the interview.  The appellant 
seemed angry at times, clinching his fists and being somewhat 
intimidating at times.  He complained that he was having 
problems controlling his temper, becoming irritable and 
hostile and sometimes violent towards  people.  The appellant 
was alert and oriented times four.  He denied suicidal and 
homicidal ideations, and his speech was clear.  The appellant 
also denied any delusions or auditory or visual 
hallucinations.  

Following the mental status evaluation, the appellant was 
diagnosed with the following: (Axis I) PTSD, chronic, severe, 
(Axis IV) past history of combat experience; current lack of 
financial and social support; unemployed, and (Axis V) GAF 
score of 50.  The examiner noted that the appellant seemed to 
be clearly disabled from his PTSD symptoms.  The examiner 
stated that the appellant had not been able to hold a job 
steadily since his return from combat, and that he had most 
recently been unemployed for five months and had had multiple 
attempts to go back to work without success.  The main 
problems at work seemed to be irritability, hostility, and an 
inability to work with other people due to his intrusive 
symptoms, as well as impulse control problems.  The examiner 
indicated that in summary, the appellant was unable to keep a 
job, had no friends, and was unable to currently perform any 
occupational activity.  

In a July 1998 rating action, the RO increased the 
appellant's disabling rating for his service-connected PTSD, 
from 30 percent to 70 percent disabling under Diagnostic Code 
9411.  At that time, the RO also granted the appellant's 
claim of entitlement to service connection for individual 
unemployability.  The RO indicated that entitlement to 
individual unemployability was granted because the appellant 
was unable to secure or follow a substantially gainful 
occupation as a result of his service-connected PTSD.  
According to the RO, the appellant had been employed until 
November 1, 1997, at which time he was fired from his 
employment.  Thus, the RO indicated that the appellant's 
individual unemployability was established from November 1, 
1997.  The RO further recognized that the appellant had 
received a temporary total (100 percent) rating under 
38 C.F.R. § 4.29, effective from October 25, 1994, for his 
period of hospitalization from October 25, 1994 to January 
19, 1995.  Accordingly, the RO determined that the 
appellant's 70 percent disabling rating was effective from 
February 1, 1995. 


II.  Analysis

I.  Legal Criteria

By regulatory amendment effective November 7, 1996, changes 
were made to the Schedule for Rating Disabilities for mental 
disorders, as codified at 38 C.F.R. § 4.130 (1999).  Where 
the law or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. at 
313.

Under the old rating criteria, the evaluation for the 
appellant's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability.  
38 C.F.R. §§ 4.129, 4.130 (1996).  A 70 percent evaluation is 
warranted where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired; or the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected so to result in virtual isolation in the community; 
there must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Id.

Under the revised criteria, the general rating formula for 
mental disorders is as follow: A 70 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

A 100 percent evaluation is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, one's own 
occupation, or one's own name.  Id.

The governing regulations also provide that a total 
disability rating based on individual unemployability due to 
a service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  The regulations 
further provide that if there is only such disability, it 
must be rated at 60 percent or more; and if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).  Therefore, the Board must evaluate whether 
there are circumstances in the appellant's case, a part from 
any non-service-connected condition and advancing age, which 
would justify a total rating based on individual 
unemployability due solely to the service-connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, also effective November 7, 1996, with the 
amendments for mental disorders.  Section 38 C.F.R. § 4.16(c) 
is for application in the appellant's case, since his claim 
for an increased rating was filed before the regulatory 
change occurred.  Under 38 C.F.R. § 4.16(c), the assignment 
of a 100 percent schedular rating is warranted in cases in 
which a veteran is rated 70 percent disabled due to a 
psychiatric disorder, the psychiatric disorder is the 
veteran's only compensable disability, and the psychiatric 
disorder is found to preclude him from securing or following 
a substantially gainful occupation.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994) (discussing the applicability of 38 
C.F.R. § 4.16(c)); see also Swan v. Derwinski, 1 Vet. App. 20 
(1990).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflects 
some factor which takes the claimant's case outside the norm 
of other such veterans.  See 38 C.F.R. §§ 4.1, 4.15.  The 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  See Van Hoose v. Brown, supra.

II.  Earlier Effective Date

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).  This statutory provision is 
implemented by regulation which provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, which ever 
is later.  38 C.F.R. § 3.400(o)(1) (1999).  An exception to 
that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date, 
otherwise the date of receipt of the claim."  38 U.S.C.A. 
§ 5110(b)(2) (West 1991).  See 38 C.F.R. § 3.400(o)(2).  The 
phrase "otherwise, date of receipt of claim" applies only 
if a factually ascertainable increase in disability occurred 
more than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, 
the term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (1999).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (1999).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (1999), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.  

Further, under 38 C.F.R. § 3.157(b)(1) (1999), an informal 
claim may consist of a VA report of examination or 
hospitalization.  Under this regulatory provision, the date 
of the VA outpatient examination or hospital admission will 
be accepted as the date of receipt of a claim if such a 
report relates to examination or treatment of a disability 
for which service connection has previously been established.  
Id.

In the instant case, the Board notes that in a July 1998 
rating decision the RO found that the evidence demonstrated 
in an increase in symptomatology sufficient to warrant a 
rating higher than 30 percent for the appellant's service-
connected PTSD.  Based upon the clinical findings noted 
during VA hospitalization in October 1994 through January 
1995, and findings documented in the most recent VA 
examination conducted in April 1998, the RO determined that 
an increase in impairment associated with the appellant's 
PTSD had been shown, and this symptomatology was sufficient 
to warrant an increase to 70 percent, and to warrant a total 
rating based on unemployability.  Moreover, in this case, the 
appellant was in receipt of a temporary total rating under 
the provisions of 38 C.F.R. § 4.29, based upon his period of 
hospitalization from October 1994 to January 1995.  In 
pertinent part, this regulation provides for a temporary 
total (100 percent) rating where the veteran has required 
hospital treatment for a service-connected disability in a VA 
or an approved hospital for a period in excess of 21 days.  
38 C.F.R. § 4.29.  Thus, the RO determined that the 
appellant's 70 percent rating for PTSD was effective from 
February 1, 1995, which was the date that the temporary total 
rating under § 4.29 terminated.  However, the RO assigned an 
effective date of November 1, 1997, for the award to the 
total rating for compensation based on individual 
unemployability, on the basis that the evidence demonstrated 
that November 1st was the date on which the appellant became 
unemployable.

The Board observes that, as stated above, the appellant was 
receiving a 70 percent disabling rating for his service-
connected PTSD as of February 1, 1995.  Therefore, as of 
February 1, 1995, the appellant met the percentage 
requirements for a total rating based upon individual 
unemployability.  38 C.F.R. § 4.16.  In this regard, the 
appellant contends that the VA hospital reports reflect that 
at the time of his hospital discharge in January 1995, his 
PTSD symptoms were of such severity as to render him 
unemployable.  Specifically, the appellant is contending that 
an effective date earlier than November 1, 1997, is 
warranted.  Since the appellant disagrees with the effective 
date assigned for the total rating based on unemployability, 
the issue then becomes at what point in time did the 
appellant become unable to maintain substantial gainful 
employment. 

In this regard, the Board notes that in the appellant's March 
1997 VA social and industrial survey, the appellants stated 
that from 1971 to 1979, he worked as a bellboy and as a 
doorman.  The appellant further stated that from 1979 to 
1993, he was self-employed as a contractor.  In addition, a 
VA Discharge Summary reflects that the appellant was 
hospitalized from October 25, 1994 to January 19, 1995.  At 
that time, the appellant noted that he was employed part-time 
and that his civilian occupation was a carpenter.  Moreover, 
the Board further notes that in the appellant's application 
for individual unemployability, dated in April 1998, the 
appellant stated that he worked from January 1995 to August 
1995 at a Lincoln Mercury dealership.  The appellant also 
noted that from August 1995 to April 1996, he worked at the 
Casey Luna dealership, and from April 1996 to November 1997, 
he worked at the Perfection Honda.  Furthermore, the Board 
observes that the evidence of record shows that the appellant 
last worked on November 1, 1997 and is currently unemployed.  

In light of the above, the Board determines that November 1, 
1997 is the point in time when the appellant became unable to 
maintain substantially gainful employment.  In this context, 
the Board acknowledges the appellant's contention that 
according to the VA Discharge Summary, when he was discharged 
from the hospital on January 19, 1995, he was deemed 
unemployable, and as such, he deserved an earlier effective 
date for his individual unemployability.  The Board also 
recognizes the appellant's contention that when he was 
granted a 70 percent rating for his PTSD, effective from 
February 1, 1995, he actually deserved a 100 percent rating 
under deleted provisions of 38 C.F.R. § 4.16(c).  He 
maintains that because at that time, his PTSD symptoms 
precluded him from securing or following a substantially 
gainful occupation.

Contrary to the appellant's contentions, the Board observes 
that in the appellant's application for individual 
unemployability, dated in April 1998, the appellant 
certified, over his signature, that he worked from January 
1995, which would have been the same month as his release 
from the hospital, to August 1995 at a Lincoln Mercury 
dealership.  The appellant noted that from August 1995 to 
April 1996, he worked at the Casey Luna dealership, and from 
April 1996 to November 1997, he worked at the Perfection 
Honda.  Further, during the relevant period from January 1995 
to November 1997, the appellant also certified, over his 
signature, that his monthly gross earnings were in excess of 
$1,700.  Moreover, the Board observes that in the February 
1995 rating action, which denied the claim for a total 
disability rating based on individual unemployability due to 
the appellant's service-connected PTSD, the RO found that 
although the recent VA Discharge Summary reflected that the 
appellant was "deemed unemployable," the evidence of record 
showed that the appellant was working part-time as a 
carpenter.   

The Board notes that in view of the foregoing, the evidence 
of record demonstrates that the appellant essentially worked 
continuously from January 1995 to November 1997, in which he 
earned a monthly gross income in excess $1,700 during that 
period.  The evidence of record further shows that the 
appellant has not worked since November 1, 1997, and that he 
is currently unemployed.  Thus, the Board finds that the date 
of November 1, 1997, is the earliest date at which it is 
factually ascertainable that the appellant was unable to 
retain or obtain substantially gainful employment.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Therefore, the Board 
determines that the appellant is not entitled to an effective 
date earlier than November 1, 1997, for the award of a total 
rating for compensation purposes based on individual 
unemployability due to the service-connected PTSD.  
Accordingly, the appeal is denied.


III.  Entitlement to an increased rating for PTSD

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity. 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  It is essential, in 
evaluating a disability, that each disability be viewed in 
relation to its history. 38 C.F.R. § 4.1.

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2. Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the instant case, the appellant essentially contends that 
an increased evaluation is warranted for his PTSD condition.  
He maintains that symptoms associated with this condition 
reflect a greater disability picture than currently assessed.  

Following a careful and considered review of the record, the 
Board finds that, with resolution of all reasonable doubt in 
favor of the appellant, the symptomatology associated with 
the appellant's psychiatric disorder is productive of total 
occupational and social impairment pursuant to both the old 
and revised rating criteria of Diagnostic Code 9411.  In that 
regard, the Board finds that the evidence shows that symptoms 
associated with the appellant's PTSD condition, which include 
nightmares, an exaggerated startle response, flashbacks, 
anxiety, hypervigilance, difficulty concentrating, 
hyperarousal, and unprovoked irritability, with episodes of 
violent behavior, are consistent with findings that the 
appellant is essentially isolated from the community and is 
currently unable to obtain or retain employment.  The Board 
recognizes that the appellant has an employment history.  
Indeed, the VA examiner in March 1997 opined that the 
appellant's PTSD did not prevent him from working, as 
evidenced by the fact that he was working at a job and was 
able to support himself by that employment.  However, in the 
appellant's most recent VA examination report, dated in April 
1998, the examiner stated that the appellant had not been 
able to hold a job steadily since his return from combat, and 
that he had most recently been unemployed for five months and 
had had multiple attempts to go back to work without success.  
The examiner further indicated that the main problems at work 
seemed to be irritability, hostility, and an inability to 
work with other people due to his intrusive PTSD symptoms, as 
well as impulse control problems.  Thus, the examiner 
concluded that the appellant was unable to keep a job, had no 
friends, and was unable to currently perform any occupational 
activity.

While the appellant's PTSD disability picture does not meet 
each of the criteria of a 100 percent schedular evaluation, 
the United States Court of Appeals for Veterans Claim has 
held that the criteria in Diagnostic Code 9411 for a 100 
percent evaluation are each independent bases for granting a 
100 percent evaluation (under the regulation for rating 
mental disorders effective prior to November 7, 1996).  See 
Richard v. Brown, 9 Vet. App. 266, 268 (1996); Johnson v. 
Brown, 7 Vet. App. 95, 97 (1995).  As aptly noted above, at 
least two of the three criteria for a 100 percent rating are 
independently met in the appellant's case.  Moreover, the 
Board also finds it reasonable to conclude that the 
symptomatology associated with the appellant's PTSD is 
productive of total occupational and social impairment, 
thereby warranting a 100 percent schedular evaluation under 
the new criteria of Diagnostic Code 9411 (effective on 
November 7, 1996).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.

ORDER

Entitlement to an effective date prior to November 1, 1997, 
for an award of a total rating based upon individual 
unemployability due to a service-connected disability is 
denied.  

A 100 percent schedular evaluation for PTSD is granted, 
subject to the provisions governing the award of monetary 
benefits.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

